[ctiservierterminationagt001.jpg]
TERMINATION AND TRANSFER AGREEMENT THIS TERMINATION AND TRANSFER AGREEMENT (the
“Termination and Transfer Agreement”) is effective as of November 1st, 2018 and
between LES LABORATOIRES SERVIER, a company duly organized and existing under
the laws of France, having offices and principal place of business at 50 Rue
Carnot, 92284 Suresnes Cedex, France and INSTITUT DE RECHERCHES INTERNATIONALES
SERVIER, a company duly organized and existing under the laws of France, having
offices and principal place of business at 50 Rue Carnot, 92284 Suresnes Cedex,
France together, hereinafter referred to as “SERVIER” on the one hand, AND CTI
BIOPHARMA CORP., a corporation organized and existing under the laws of
Delaware, having offices and principal place of business at 3101 Western Ave.,
Suite 800, Seattle, WA 98121, United States of America and CTI LIFE SCIENCES
LIMITED, a company duly organized and existing under the laws of England, having
offices and principal place of business at Highlands House, Basingstoke Road,
Spencers Wood, Reading, Berkshire RG7 1NT, United Kingdom together, hereinafter
referred to as “CTI” on the other hand, SERVIER and CTI being hereinafter
individually referred to as the “Party” and collectively referred to as the
“Parties”. RECITALS A. On September 16th, 2014 SERVIER and CTI entered into an
Exclusive License and Collaboration Agreement (the “Original Agreement”)
pursuant to which the Parties 1



--------------------------------------------------------------------------------



 
[ctiservierterminationagt002.jpg]
established a collaboration for the Development, Manufacturing and
Commercialization of License Product, all as set forth therein. B. On April 21,
2017, the Parties entered into an Amended and Restated Exclusive License and
Collaboration Agreement (the “A&R Agreement”) to reflect the transfer of
commercial rights to SERVIER in all countries of the world except for the United
States, and transfer the MA for the Licensed Compound in the European Union upon
a PIX Positive Outcome. The Parties acknowledge that the A&R Agreement
superseded and replaced the Original Agreement in its entirety. C. On July 2nd
2018 the Parties entered into an Amendment n°1 to the A&R Agreement, to modify
Article 6.2.1 of the A&R Agreement, related to the conditions of an EU MA
transfer. D. On 6 July 2018, CTI informed SERVIER of the results of the PIX306
Trial did not achieve statistically significant progression free survival (PFS)
results and therefore did not meet the criteria for PIX Positive Outcome. E. In
consideration of (i) no PIX Positive Outcome, and (ii) SERVIER’s intent to
maintain, despite no PIX Positive Outcome, the Licensed Product available for
the patients in its markets, the Parties have agreed to: a. Terminate the A&R
Agreement for mutual convenience in its entirety (except as expressly provided
herein); b. have CTI continue certain activities during the Transitional
Time-Period (as defined hereinafter); c. define the agreed conditions of an
asset purchase agreement to be signed by the Parties in case (a) of Positive EMA
Position (as defined hereinafter) or, (b) if requested by SERVIER in the event
there is no Positive EMA Position; and d. define the consequences of the
termination of the A&R Agreement if SERVIER does not request an asset purchase
agreement in case of no Positive EMA Position. The Parties to this Termination
and Transfer Agreement, intending to be legally bound, hereby agree to the
following terms and conditions: ARTICLE 1 DEFINITION Capitalized Terms used and
not defined in this Termination and Transfer Agreement have the respective
meaning ascribed thereto in the A&R Agreement.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt003.jpg]
ARTICLE 2 TERMINATION / RELEASES 2.1 SERVIER and CTI mutually agree to terminate
the A&R Agreement as of the date hereof (the “Termination Date”) and,
accordingly, except as expressly provided herein otherwise the A&R Agreement
shall have no further effect except as expressly provided in Section 3.1. Such
termination shall be effective as of the Termination Date and deemed to be a
termination mutually agreed upon by and between CTI and SERVIER, and neither
Party shall have any responsibility or liability of any kind as a result of this
termination. The Parties hereby waive all rights to notice termination as may be
otherwise provided under the A&R Agreement or Applicable Law. 2.2 The Parties
anticipate that at the time (a) of entering into the Asset Purchase Agreement
(as defined below) or (b) SERVIER notifying CTI that it does not desire to enter
into the Asset Purchase Agreement, the Parties will consider in good faith
providing each other a release of Claims that addresses the period between the
Termination Date and such later date. ARTICLE 3 CONSEQUENCES OF TERMINATION 3.1
As an immediate consequence of such termination, the Parties agree as follow: A
transition time-period (hereinafter the “Transition Time-Period”) is open from
the Termination Date until either (i) the execution of the Asset Purchase
Agreement or (ii) notification by SERVIER that it does not request an Asset
Purchase Agreement, during which period (i) conditions of the termination of the
A&R Agreement are postponed and (ii) Parties agree to continue to perform their
obligations as defined under the A&R Agreement. Parties hereby expressly agree
that the Final Clinical Study Report milestone (as defined under article 10.2 of
the A&R Agreement) is due by SERVIER to CTI. CTI issued an invoice dated
December 13th, 2018 and SERVIER as explicitly confirmed by written notice that
the Final Clinical Study milestone as occurred and, accordingly, the associated
milestone is due and payable to CTI. During such Transition Time-Period, a) To
the extent not completed prior to the Termination Date, CTI shall timely file
any further Regulatory Materials, MAA, MA and other Regulatory Approval
applications (including update to the EMA as to PIX306 Trial and any renewal of
the MA and any LEG obligations (legally binding measures)) necessary for
obtaining approval of the Standard MA regarding the Licensed Product in the
European Union and shall be responsible for maintaining the MA in the European
Union. SERVIER shall prepare all files and answers to be submitted by CTI to the
EMA, and shall collaborate with CTI during the review process. b) CTI shall
continue the performance of specific activities listed in Appendix I (the



--------------------------------------------------------------------------------



 
[ctiservierterminationagt004.jpg]
“Transition Activities”). SERVIER shall pay CTI, on February 22, 2019 €620.000
to cover CTI operating costs (including but not limited to on-going PV, QA and
Regulatory activities) from November 1st 2018 until the earlier of (i) the
execution of the Asset Purchase Agreement or notice from SERVIER that it does
not intend to enter into the Asset Purchase Agreement and (ii) 31 May 2019. Such
an amount has been defined by the Parties based on information provided as
defined under Appendix II. Parties hereby acknowledge and agree that €65.000
have already been paid by SERVIER to CTI based on the invoices n°3040 dated
November 12 2018, n°3042 dated December 8th, n°2018 and 3043 dated December
30th, 2018.If the Transition Time-Period, extends beyond 31 May 2019, then
SERVIER and CTI shall discuss definition of Additional Transaction Activities
and SERVIER shall reimburse CTI for its costs and expenses incurred for the
performance of the Additional Transition Activities during such additional
period within 30 days of CTI providing SERVIER a reasonably detailed invoice
therefor, to be approved by SERVIER, knowing that the detailed invoice shall not
(i) exceed 50.000€ per month and (ii) shall not exceed 200.000€ for the entire
Additional Transaction Activities. For clarity, other than the Transition
Activities specified on Appendix I and the additional Transition Activities to
be further discussed by the Parties, notwithstanding anything herein to the
contrary, CTI shall not be obligated to perform any other activities during the
Transition Period and the additional Transition Period, as described in the
paragraph above. c) Development Plan: no new development activities with respect
to the Licensed Product shall be initiated by either Party during the Transition
Time-Period. d) Financial Terms as defined under Article 10 of the A&R Agreement
shall be modified and be dependent on the Option (as defined hereinafter). 3.2
Parties have identified 3 Options (hereinafter Option I, Option II(i) and Option
II(ii)), based on EMA position relating to Licensed Product’s outcome as
described below: Option I: Positive EMA position “Positive EMA position” shall
mean granting of a Standard MA by the EMA as a Definitive EMA Position. In such
a case CTI hereby agrees to transfer the Assets (as defined hereinafter) to
SERVIER and SERVIER agrees to acquire such Assets, all on the terms and
conditions herein. The Parties therefore have discussed the principal terms and
conditions of the asset purchase agreement to be negotiated and drafted in good
faith and entered into by the Parties (the “Asset Purchase Agreement”), as
further defined hereinafter. Option II: Negative EMA position



--------------------------------------------------------------------------------



 
[ctiservierterminationagt005.jpg]
“Negative EMA position” shall mean refusal to grant a Standard MA by the EMA as
a Definitive EMA Position (whether such refusal results in a Conditional MA or
the suspension or withdrawal of the MA). In such a case, SERVIER shall request
by written notice to CTI no later than 10 Business Days of the Negative EMA
position either (i) the Parties shall work together to request withdrawal of the
License Product from all SERVIER’s Territory, as further described hereinafter
or (ii) the Parties negotiate and enter into the Asset Purchase Agreement. For
purposes of this Termination and Transfer Agreement, “Definitive EMA Position”
shall mean that the EMA has provided a definitive position with respect the MAA
for the Licensed Product, which position is endorsed by the European Commission
and not appealable or appealed by the Parties. 3.3.1 Consequences of the
Options, Term-sheet The following elements shall be inserted in a new agreement
based on the Option: Option I CTI and SERVIER shall promptly negotiate and
execute the Asset Purchase Agreement pursuant to which CTI shall transfer to
SERVIER and SERVIER shall accept the transfer of the Assets as set forth below.
The “Assets” shall mean those assets identified in Appendix III. For clarity,
SERVIER remains the owner of the assets related to the Licensed Product that
have already been assigned to SERVIER or registered by SERVIER. In this regard,
Section 6.2.2. of the Trademark and Domain Name License and Assignment Agreement
signed on the 8th of June of 2015 shall become void as well as Article III of
Amendment n°1 to the Trademark and Domain Name License and Assignment Agreement
signed on October 2nd, 2017. From and after the closing of the Asset Purchase
Agreement, and as the MA holder, SERVIER shall endorse, acquire and be
responsible for any and all further EMA specific commitments. Accordingly,
SERVIER shall be provided, in a timely manner to allow SERVIER to comply with
the EMA requirements, every element enabling the assessment of the research
project / Access to clinical study data and remaining biological samples, in
each case (i) in the possession and control of CTI and (ii) related to the
Licensed Product. Financial conditions: Parties agree on the following financial
terms to be paid by SERVIER to CTI:  Two million Euros (€2.000.000) at
signature of the Asset Purchase Agreement.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt006.jpg]
 SERVIER will pay no royalties nor additional milestones to CTI in the future,
and no further costs after the close of the Asset Purchase Agreement.  SERVIER
shall, as between CTI and SERVIER, be responsible for all costs of assuming the
MA including reimbursing CTI for all costs and expenses reason as incurred by
CTI in transferring the MA to SERVIER.  Other terms, conditions, and provisions
that are usual and customary for an Asset Purchase Agreement of this type, and
may include without limitation intellectual property, confidentiality,
representations, warranties, insurance, indemnification, applicable law, dispute
resolution, publications and publicity, assignment, change in control, and
termination, will be negotiated and agreed upon in the definitive Asset Purchase
Agreement to be signed by the Parties at the latest 30 days after Positive EMA
position. Option II(i) If SERVIER notifies that it elects clause (i) of Option
II (i.e., withdrawal of the License Product from all SERVIER’s Territory), then
the Parties shall work together to request from the applicable Regulatory
Authorities a product withdrawal of the Licensed Product from all jurisdictions
within the SERVIER Territory without MA transfer and cooperate in the Licensed
Product withdrawal process as soon as practicable, to be mutually agreed upon. -
Financial conditions:  Each Party shall be solely responsible for its own
internal cost related to the withdrawal activities  Each Party shall be solely
responsible for cost incurred for termination of its third party agreements 
SERVIER shall be solely responsible for cost related to the destruction of all
of its stocks of Licensed Products or components thereof and any other third
party costs incurred for the withdrawal activities of its stocks of Licensed
Products in the SERVIER Territory  Each Party remains the owner of the
trademark registrations and domain names registered on its behalf. Each Party
shall be solely responsible to decide of the maintenance (including but not
limited to the renewal) of trademarks registrations and domain names. In this
regard, the section 6.2.2. of the Trademark and Domain Name License and
Assignment Agreement signed on the 8th of June of 2015 shall become void as well
as Article III of Amendment n°1 to the Trademark and Domain Name License and
Assignment Agreement signed on October 2nd, 2017.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt007.jpg]
Option II(ii) If SERVIER notifies that it elects clause (ii) of Option II (i.e.,
negotiation and execution of the Asset Purchase Agreement), then the Parties
shall negotiate and enter into the Asset Purchase Agreement on the terms and
conditions identical to those described in Option I above for the Asset Purchase
Agreement, except the Asset Purchase Agreement to be signed by the Parties at
the latest 30 days after notice from SERVIER of its election. ARTICLE 4
CONFIDENTIALITY AND PUBLICATION 4.1 Confidentiality Obligations of SERVIER
4.1.1. For the duration of this Termination and Transfer Agreement and a period
of five (5) years, SERVIER: 4.1.1.1. shall hold in strict confidence any and all
Confidential Information disclosed to it by or on behalf of CTI (together “CTI
Confidential Information”), and shall not use, nor disclose or supply to any
Third Party, nor permit any Third Party, to have access to the CTI Confidential
Information, without first obtaining the written consent of CTI, except as
expressly permitted in this Termination and Transfer Agreement; and 4.1.1.2.
shall take all reasonable precautions necessary or prudent to prevent material
in its possession or control that contains or refers to CTI Confidential
Information from being destroyed or lost, or discovered, received, used,
intercepted or copied by any Third Party. 4.1.2. SERVIER’s obligations of
confidentiality and non-use under this Section 4.1 shall not apply, and SERVIER
shall have no further obligations with respect to any of the CTI Confidential
Information, to the extent that such CTI Confidential Information: 4.1.2.1. is
or becomes part of the public domain after its disclosure without breach by
SERVIER of this Termination and Transfer Agreement; 4.1.2.2. was rightfully in
SERVIER’s possession before disclosure by CTI and was not acquired directly or
indirectly from CTI; 4.1.2.3.is obtained from a Third Party with no obligation
of confidentiality to CTI, who has a right to disclose it to SERVIER; 4.1.2.4.is
developed independently by SERVIER or any of its Affiliates without reference to
or use of the CTI Confidential Information, as evidenced by SERVIER’s written
records; or



--------------------------------------------------------------------------------



 
[ctiservierterminationagt008.jpg]
4.1.2.5.subject to Section 4.3.2, is required to be revealed in response to a
court decision or administrative order, or to comply with Applicable Law or
rules of a securities exchange (as established by an opinion of an outside legal
counsel), in which case SERVIER shall inform CTI immediately by written notice
and cooperate with CTI using its commercially reasonable efforts either to seek
protective measures for such CTI Confidential Information, or to seek
confidential treatment of such CTI Confidential Information, and in any case,
SERVIER shall disclose only such portion of the CTI Confidential Information
which is so required to be disclosed; provided, further, that, notwithstanding
this Section 4.1.2.5, such information that is disclosed pursuant to such
requirement shall continue to constitute CTI Confidential Information for
purposes other than the required disclosure until an exception in Sections
4.1.2.1 through 4.1.2.4 above shall apply. 4.2. Confidentiality Obligations of
CTI. 4.2.1. For the duration of this Termination and Transfer Agreement and a
period of five (5) years, CTI: 4.2.1.1.shall hold in strict confidence any and
all Confidential Information disclosed to it by or on behalf of SERVIER
(“SERVIER Confidential Information”), and shall not use, nor disclose or supply
to any Third Party nor permit any Third Party to have access to the SERVIER
Confidential Information, without first obtaining the written consent of
SERVIER, except as expressly permitted in this Termination and Transfer
Agreement; and 4.2.1.2.shall take all reasonable precautions necessary or
prudent to prevent material in its possession or control that contains or refers
to SERVIER Confidential Information from being destroyed or lost, or discovered,
received, used, intercepted or copied by any Third Party. 4.2.2. CTI’s
obligations of confidentiality and non-use under this Section 4.2 shall not
apply, and CTI shall have no further obligations with respect to any of the
SERVIR Confidential Information to the extent that such SERVIER Confidential
Information: 4.2.2.1.is or becomes part of the public domain after its
disclosure without breach by CTI of this Termination and Transfer Agreement;
4.2.2.2.was rightfully in CTI’s possession before disclosure by SERVIER to CTI
and was not acquired directly or indirectly from SERVIER; 4.2.2.3.is obtained
from a Third Party with no obligation of confidentiality to SERVIER, who has a
right to disclose it to CTI; 4.2.2.4.is developed independently by CTI or any of
its Affiliates without reference to or use of the SERVIER Confidential
Information, as evidenced by CTI’s written records; or



--------------------------------------------------------------------------------



 
[ctiservierterminationagt009.jpg]
4.2.2.5.is required to be revealed in response to a court decision or
administrative order, or to comply with Applicable Law or rules of a securities
exchange (as established by an opinion of an outside legal counsel), in which
case CTI shall inform SERVIER immediately by written notice and cooperate with
SERVIER using its commercially reasonable efforts either to seek protective
measures for such SERVIER Confidential Information, or to seek confidential
treatment of such SERVIER Confidential Information to the extent practicable in
light of CTI’s time constraints under Applicable Law or rules of a securities
exchange as justified by such opinion of outside legal counsel, and in any case,
CTI shall disclose only such portion of the SERVIER Confidential Information
which is so required to be disclosed; provided, further, that, notwithstanding
this Section 4.2.2.5, such information that is disclosed pursuant to such
requirement shall continue to constitute SERVIER Confidential Information for
purposes other than the required disclosure until an exception in Sections above
4.2.2.1 through 4.2.2.4 above shall apply. 4.3. Publicity; Required Disclosures.
4.3.1. Except with respect to the press release to be mutually agreed by the
Parties announcing the entering into of this Termination and Transfer Agreement,
or any other press release, public disclosure or any other disclosure to a Third
Party with substance substantially similar to such mutually agreed press release
which may be issued by either or both of the Parties upon execution of this
Termination and Transfer Agreement, no disclosure shall be made by either Party
concerning the execution of this Termination and Transfer Agreement or the terms
and conditions hereof without the prior written consent of the other Party,
which shall not be unreasonably withheld, conditioned or delayed. 4.3.2. Without
prejudice to Section 4.3.1, each Party may issue a press release or public
announcement if required to be revealed in response to a court decision or
administrative order, if required under Applicable Law or rules of a securities
exchange or if relating to such Party’s Development, regulatory or commercial
activities under this Termination and Transfer Agreement, provided that such
Party shall use commercially reasonable efforts to provide the other Party with
a copy of such press release or public announcement at least ten (10) Business
Days (or a shorter period of time if required under, or in order to comply with,
Applicable Law or stock exchange regulations) in advance of its intended
publication or release thereof and shall consider in good faith the comments of
the other Party, which comments shall be provided as promptly as reasonably
practicable following receipt of the press release or public announcement from
the Party desiring to make the disclosure. 4.3.3. Notwithstanding Section 4.3.1
and subject to the other provisions of this Article 4: 4.3.3.1.no Party shall
make any publication or disclosure of Data generated by or on behalf of the
other Party (other than any such Data as is generated pursuant to the
Development Plan) without the prior written approval of the other Party;



--------------------------------------------------------------------------------



 
[ctiservierterminationagt010.jpg]
4.3.3.2.neither Party shall use the name of the other Party in any publicity or
advertising without the prior written consent of the other Party; and
4.3.3.3.either Party may disclose the existence of this Termination and Transfer
Agreement and the terms and conditions hereof in connection with a due diligence
process associated with any future financing by either Party or the negotiation
or exploration of a possible strategic corporate transaction involving such
Party, provided that such disclosure is limited to information that is relevant
to the contemplated transaction and is made in the course of such diligence,
negotiation or exploration, and pursuant to confidentiality obligations
consistent with those set forth in this Termination and Transfer Agreement.
4.3.4. Each Party agrees that it shall cooperate fully and in a timely manner
with the other Party with respect to all disclosures required by the Securities
and Exchange Commission and any other Governmental Authority or Regulatory
Authority or recognized stock exchange or quotation system, including requests
for confidential treatment of Confidential Information of either Party included
in any such disclosure. Each Party shall consult with the other Party on the
provisions of this Termination and Transfer Agreement, together with exhibits or
other attachments attached hereto, to be filed with the Securities and Exchange
Commission and/or for either Party as otherwise required by Applicable Law and
shall use commercially reasonable efforts to limit the disclosure to those
provisions required to be disclosed by Applicable Laws. A draft of the filing
shall be provided to the other Party at least ten (10) Business Days (or a
shorter period of time if required under, or in order to comply with, Applicable
Law or stock exchange regulations) in advance of its intended publication or
release thereof, and the disclosing Party shall consider in good faith the
comments of the other Party, which comments shall be provided as promptly as
reasonably practicable following timely receipt of the proposal from the
disclosing Party. 4.3.5. Once a disclosure is publicly disclosed in accordance
with the terms of this Termination and Transfer Agreement, the substance of such
disclosure (or any portion thereof) may be repeated in a subsequent public
disclosure by either Party without regard to the notification or other
requirements of this Article 4. 4.4. Scientific Papers, Abstracts and Posters.
4.4.1. Scientific Papers. Each Party or its designee shall provide to the other,
prior to submission for publication, a draft of any articles and papers
containing Confidential Information or concerning the Licensed Compound or
Licensed Product which have been prepared by or on behalf of such Party (each a
“Scientific Paper”) to be published in indexed medical and scientific journals
and similar publications (“Medical Journals”). Commencing with the receipt of
such draft Scientific Paper, the Receiving Party shall have fifteen (15)
Business Days to notify the sending Party of its observations and suggestions
with respect thereto (it being understood that, during such fifteen (15)
Business Day period, no submission for publication thereof shall take place),
and the Parties shall discuss



--------------------------------------------------------------------------------



 
[ctiservierterminationagt011.jpg]
these observations and suggestions. The Party proposing to publish such
Scientific Paper shall, in good faith, consider the comments made by the other
Party, particularly if disclosure may be prejudicial to the other Party’s
opportunity to obtain any Patent. Neither Party will publish or present any
Confidential Information of the other Party without such other Party’s prior
written consent. The sending Party shall provide to the Receiving Party copies
of any final Scientific Paper accepted by a Medical Journal, within ten (10)
Business Days after the approval thereof (upon availability and distribution of
such information assuming that providing such information is acceptable taking
into consideration the publishers’ need to comply with any healthcare compliance
guidelines). To enable free exchange of copyrighted material between the
Parties, each Party agrees that it has or shall (i) obtain and maintain, at its
own expense, an Annual Copyright License or equivalent license from the
Copyright Clearance Center and (ii) list the other Party as a collaborator in an
agreement with the Copyright Clearance Center if required by such agreement.
4.4.2. Abstracts and Posters. If a Party intends to present findings with
respect to any Licensed Compound or Licensed Product at symposia or other
meetings of healthcare professionals, or international and/or US or European
congresses, conferences or meetings organized by a professional society or
organization (any such occasion, a “Scientific Meeting”), to the extent
permitted by Applicable Laws, such Party or its designee shall provide to the
other, prior to submission or presentation, as the case may be, copies of (i)
all abstracts that will be submitted for publication in connection with (a) any
international Scientific Meeting, in any Scientific Meeting in the European
Union or in the United States (b) with respect to CTI, any Scientific Meeting in
the SERVIER Territory and any major Scientific Meetings in the CTI Territory and
(c) with respect to SERVIER, any Scientific Meeting in the CTI Territory and any
Scientific Meeting in the SERVIER key markets, as reasonably determined by
SERVIER and (ii) all posters that will be presented at such Scientific Meeting,
in each case, concerning the Licensed Compound or Licensed Product which have
been prepared by or on behalf of one of the Parties, for submission or
presentation. Commencing with the receipt of any such abstract or poster, the
Receiving Party shall have five (5) Business Days in the case of an abstract, or
ten (10) Business Days in the case of a poster, to inform the sending Party of
its observations and suggestions with respect thereto (it being understood that,
during such review period, as applicable, no submission or presentation thereof
shall take place), and the Parties shall discuss these observations and
suggestions. The Party proposing to publish such an abstract or make such a
presentation shall, in good faith, consider the comments made by the other
Party, particularly if disclosure may be prejudicial to the other Party’s
opportunity to obtain any patent rights. A Party will not publish or present any
Confidential Information of the other Party without such other Party’s prior
written consent. The sending Party shall provide to the Receiving Party copies
of (i) all final abstracts as soon as reasonably practicable after the approval
of the Scientific Meeting, and (ii) all final posters accepted for publication
or to be presented five (5) Business Days prior to the planned publication or
presentation thereof (upon availability and distribution of such information
assuming that



--------------------------------------------------------------------------------



 
[ctiservierterminationagt012.jpg]
providing such information is acceptable taking into consideration the
publishers’ need to comply with any healthcare compliance guidelines). The
Parties shall use good faith and Commercially Reasonable Efforts to provide the
other Party with draft slide presentations in accordance with the foregoing time
periods. 4.5. Registries. Each Party shall be free to disclose any clinical
trial Data generated by such Party concerning the Licensed Product as required
by Applicable Law in clinical trial registries; provided, however, that the
Party proposing to make such disclosure shall have provided the other Party at
least ten (10) Business Days prior to such disclosure (to the extent
practicable), a detailed description of the proposed disclosure and shall have,
in good faith, considered the comments made by the other Party. 4.6. Timeline
Extension or Deferral of Disclosures. 4.6.1. Each Party agrees that it will not
unreasonably withhold, condition or delay its consent to requests for extensions
of the above timelines in this Article 4 in the event that material
late-breaking Data becomes available. 4.6.2. If either Party believes that any
proposed press release or other public statement, or any publication,
presentation or other disclosure would be prejudicial to its opportunity to
obtain any Patent, then the affected Party shall notify the publishing Party
within the timeframe provided for in this Article 4 as applicable, or if not
applicable, as soon as practicable after receipt of the proposed press release
or other public statement, publication, presentation or other disclosure, and
the publishing Party shall refrain from making such press release, other public
statement, publication, presentation or other disclosure for an additional
forty-five (45) Business Days from the last day of the period otherwise provided
for herein to enable the preparation and filing of any necessary patent
applications. 4.7. Failure to Object to Disclosure. If the Party proposing any
press release or other public statement, or any publication, presentation or
other disclosure referred to in this Article 4 (excluding for the avoidance of
doubt any promotional materials) receives no objection from the other Party
within the timeframes set forth in the corresponding Section, then, the Party
proposing such press release, other public statement, publication, presentation,
or other disclosure shall be free to proceed with the same without further
reference to or agreement from the other Party; provided, however, that any such
publication, presentation or other disclosure shall acknowledge the other
Party’s contribution to any Data included therein if requested by such other
Party. 4.8. Authorized Disclosure. 4.8.1. Except as expressly provided otherwise
in this Termination and Transfer Agreement, each Party may use and disclose
Confidential Information of the other Party as follows: (i) under appropriate
written confidentiality provisions



--------------------------------------------------------------------------------



 
[ctiservierterminationagt013.jpg]
substantially equivalent to those in this Termination and Transfer Agreement, in
connection with the performance of its obligations (e.g., in sublicense
agreements), or as reasonably necessary in the exercise of its rights, under
this Termination and Transfer Agreement, or in furtherance of the Development,
Manufacture, use, Medical Affairs Activities or Commercialization of the
Licensed Product, or in complying with the terms of the University of Vermont
Agreement or the Novartis Agreements subject to the prior approval by SERVIER of
a redacted version of this Termination and Transfer Agreement if required to be
provided; (ii) to the extent such disclosure is reasonably necessary in filing
or prosecuting patent applications in accordance with this Termination and
Transfer Agreement, prosecuting or defending litigation, complying with
applicable governmental regulations or the rules of any national securities
exchange, obtaining Regulatory Approvals for Licensed Product, fulfilling
post-approval regulatory obligations, or as otherwise required by Applicable
Law; provided, however, that if a Party intends to rely on clause (i) or (ii) to
make any such disclosure of the other Party’s Confidential Information, it will,
except to the extent inappropriate in the case of patent applications or as
required by Applicable Law, use commercially reasonable efforts to secure
confidential treatment of such Confidential Information so disclosed; (iii) in
communication with advisors, including lawyers and accountants, on a
need-to-know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those of this Termination and Transfer Agreement;
(iv) to actual or potential Sublicensees; or (vi) to the extent mutually agreed
to in writing by the Parties. 4.8.2. Notwithstanding the foregoing, the Parties
recognize that independent investigators, academic centers and cooperative
groups have been engaged, and will be engaged in the future, to conduct clinical
and non-clinical studies of the Licensed Compound and of the Licensed Product.
The Parties recognize that such investigators, academic centers and cooperative
groups operate in an academic environment and may publish and release
information regarding such studies in a manner consistent with academic
standards; provided that each Party will use reasonable efforts to prevent
publications prior to the filing of relevant patent applications and to seek
confidential treatment for any Confidential Information of either Party that is
disclosed to such academic centers, cooperative groups or investigators. ARTICLE
5 DISPUTE RESOLUTION a) Arbitration. In the event an Arbitrable Matter arises
(each, a “Dispute”), and the Parties cannot resolve such Dispute within thirty
(30) days of the matter being referred to them, then either Party may submit
such Dispute to arbitration for final resolution by arbitration request (the
“Arbitration Request”) under the Rules of Arbitration of the International
Chamber of Commerce (the “Rules”) by three arbitrators appointed in accordance
with said Rules (each such arbitration, an “Arbitration”). Any Arbitration may
be initiated by either Party in accordance with the Rules. Each Arbitration will
be conducted in English, and all foreign language documents shall be submitted
in the original language and, if so



--------------------------------------------------------------------------------



 
[ctiservierterminationagt014.jpg]
requested by any arbitrator or Party, shall also be accompanied by a translation
into English. The place of arbitration shall be Geneva, Switzerland, which
location cannot be changed, and the location for all hearings and meetings in
any Arbitration shall be selected by a majority vote of the arbitrators. The
arbitrators in any Arbitration shall enforce and not modify the terms of this
Termination and Transfer Agreement. The governing law set forth in Section 7(i)
shall only be applied to the merits of the Dispute, and the Parties agree that
none of the procedural rules of such governing law (or any similar procedural
laws, including discovery and cross-examination) will apply in any Arbitration;
provided, however, that all privileges restricting disclosure established under
the governing law set forth in Section 7(i) shall apply and may be invoked by
both Parties. The award of the arbitrators shall be final and binding on each
Party and its respective successors and assigns, and judgment may be entered
thereupon and enforced in any court of competent jurisdiction pursuant to the
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards or other Applicable Law. All costs and expenses of any Arbitration,
including reasonable attorneys’ fees and expenses and the administrative and
arbitrator fees and expenses, shall be borne by the Parties as determined by the
arbitrators. Nothing in this Section 5(a) shall be construed as limiting the
right of a Party to seek, in a court of competent jurisdiction, an injunction or
other equitable relief in aid of Arbitration (including to maintain the status
quo or preserve the subject matter of the Arbitration) with respect to any
actual or threatened breach of this Termination and Transfer Agreement or
otherwise to prevent or avoid irreparable harm. b) Confidential. Except to the
limited extent necessary to comply with Applicable Law, legal process, or a
court order or to enforce a final settlement agreement or secure enforcement or
vacatur of the arbitrators’ award, the Parties agree that the existence, terms
and content of any Arbitration, all information and documents disclosed in any
Arbitration or evidencing any arbitration results, award, judgment or
settlement, or the performance thereof, and any allegations, statements and
admissions made or positions taken by either Party in any Arbitration shall be
treated and maintained in confidence and are not intended to be used or
disclosed for any other purpose or in any other forum. c) Communications with
Internal Counsel. In the course of the negotiation and implementation of this
Termination and Transfer Agreement and the resolution of any disputes,
investigations, administrative or other proceedings relating thereto, each Party
will call upon the members of its internal legal department to provide advice to
such Party and its directors, employees and agents on legal matters.
Notwithstanding any rights to the contrary under applicable procedural or
substantive rules of law, each Party agrees not to request, produce or otherwise
use any such communications between members of its legal department and
directors, employees or agents in connection with any such disputes,
investigations, administrative or other proceedings, to the extent such
communications, if they had been exchanged between such Party and external
attorneys, would have been covered by legal privilege and not disclosable.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt015.jpg]
ARTICLE 6 SURVIVAL Articles 1 (Definitions), 5 (Dispute resolution), 7(i)
(Governing Law/ Jurisdiction), which by their terms or nature are intended or
expressly stated to survive the expiration or termination of this Termination
and Transfer Agreement shall survive the expiration or termination of this
Termination and Transfer Agreement and shall bind the Parties, their successors
and permitted assigns. ARTICLE 7 MISCELLANEOUS (a) Entire agreement This
Termination and Transfer Agreement and the Appendices attached hereto,
constitute the entire understanding between the Parties relating to the subject
matter hereof and thereof as of the Effective Date, and supersedes all
proposals, oral or written, and all other prior communications between the
Parties with respect to such subject matter, including the Original Agreement
and the A&R Agreement which is hereby terminated as of the Termination Date. In
the event of any conflict between a substantive provision of this Termination
and Transfer Agreement and any Appendix hereto, the substantive provisions of
this Termination and Transfer Agreement shall prevail. (b) Amendments. No
amendment or modification to this Termination and Transfer Agreement shall be
valid or binding upon the Parties unless designated as such, made in writing and
signed by the representatives of such Parties. (c) Force Majeure. Neither Party
shall be responsible to the other for any failure or delay in performing any of
its obligations under this Termination and Transfer Agreement, or for other
nonperformance hereunder, if such delay or nonperformance is caused by strike,
stoppage of labor, lockout or other labor trouble, fire, flood, accident, war,
act of terrorism, act of God or of the government of any country or of any local
government, which is unavoidable and beyond the control of the Party relying on
such event to excuse its performance hereunder. In such event, the Party
affected shall use commercially reasonable efforts to resume performance of its
obligations. (d) Notices. Any notices, consents, waivers, requests, reports,
approvals, designations, responses, or other communications provided for in this
Termination and Transfer Agreement to



--------------------------------------------------------------------------------



 
[ctiservierterminationagt016.jpg]
be made by either of the Parties to the others shall be in writing to the other
at its/their address set forth below. Any such notice or communication may be
given by mail, hand, overnight courier, email or facsimile. Either Party may, by
like notice, specify an address to which notices and communications shall
thereafter be sent. Any such notice, instruction or communication shall be
deemed to have been delivered when (i) received if delivered by hand or
overnight courier (with written confirmation of receipt), (ii) received if
delivered by an internationally recognized overnight delivery service (receipt
requested), and (iii) sent by fax or by email (with written confirmation of
receipt), provided that a copy is immediately sent by an internationally
recognized overnight delivery service (receipt requested); in each case, if such
transmission is on a Business Day, otherwise, on the next Business Day following
such transmission, and if sent to the appropriate addresses and fax numbers set
forth below (or to such other addresses and fax numbers as a Party may designate
by notice). In the case of SERVIER: With required copies (which shall not
constitute notice) to: LES LABORATOIRES SERVIER LES LABORATOIRES SERVIER 50 Rue
Carnot 50 Rue Carnot 92284 Suresnes Cedex 92284 Suresnes Cedex France France
Attention: Alliance Management Attention: Director Contract Director & US
Licenses Department Facsimile: +33 1 55 72 54 66 Facsimile: +33 1 57 72 39 00
email: email: mail.alliance.management@servier.com
matthieu.guerineau@servier.com In the case of CTI: With required copies (which
CTI BioPharma Corp. shall not constitute notice) to: 3101 Western Ave., Suite
800 Wilson Sonsini Goodrich & Seattle, WA 98121 Rosati Telephone: (206) 272-4652
650 Page Mill Road Facsimile: (206) 272-4302 Palo Alto, CA Email:
jvolpone@ctibiopharma.com Telephone: (650) 493-9300 Attention: John Volpone,
Vice Facsimile: (650) 493-6811 President, Strategic Operations Email:
iedvalson@wsgr.com Attention: Ian Edvalson and CTI Legal Affairs



--------------------------------------------------------------------------------



 
[ctiservierterminationagt017.jpg]
Attention: Vice President, Legal Affairs (e) Further Assurances Each Party shall
(and shall cause its Affiliates and Sublicensees to) execute, acknowledge and
deliver, without additional consideration, such further assurances, instruments
and documents, and shall take such further actions, as the other Party shall
reasonably request in order to fulfill the intent of this Termination and
Transfer Agreement and the transactions contemplated hereby. (f) Severability.
If any one or more of the provisions of this Termination and Transfer Agreement
shall be held to be invalid, illegal or unenforceable as a matter of law, then
this Termination and Transfer Agreement shall be construed as if such provision
were not contained herein and the validity, legality or enforceability of the
remaining provisions hereof shall not in any way be affected or impaired thereby
and shall continue in full force and effect. In the event any provisions shall
be held invalid, illegal or unenforceable, the Parties shall use commercially
reasonable efforts to substitute a valid, legal and enforceable provision, which
conforms as nearly as possible to the original intent of the Parties. (g) No
Waiver. None of the provisions of this Termination and Transfer Agreement can be
waived except in a writing signed by the Party granting the waiver. No failure
by a Party to exercise any right under this Termination and Transfer Agreement
or to insist upon compliance with any term or condition of this Termination and
Transfer Agreement shall operate as a waiver of such right, or excuse a similar
subsequent failure to perform any such term or condition by the other Party, nor
shall any single or partial exercise of any right preclude any other or further
exercise of that right or the exercise of any other rights. The waiver by any
Party of any breach of this Termination and Transfer Agreement shall not be
deemed a waiver of any prior or subsequent breach. All remedies of either Party
shall be cumulative, and the pursuit of one remedy shall not be deemed a waiver
of any other remedy. (h) Independent Contractors. The relationship of the
Parties under this Termination and Transfer Agreement shall be solely that of
independent contractors and nothing herein shall be construed to create or imply
any relationship of employment, agency, joint venture, partnership or any
relationship other than that of independent contractors. Moreover, each Party
agrees not to construe this Termination and Transfer Agreement, or any of the



--------------------------------------------------------------------------------



 
[ctiservierterminationagt018.jpg]
transactions contemplated hereby, as a partnership for any tax purposes. Each
Party shall act solely as an independent contractor, and nothing in this
Termination and Transfer Agreement shall be construed to give any Party the
power or authority to act for, bind, or commit the other. SERVIER and CTI
acknowledge and agree that each of them is engaged in a separate and independent
business and neither shall state, represent or imply any interest in or control
over the business of the other. (i) Governing Law. This Termination and Transfer
Agreement shall be governed by and construed and enforced in accordance with the
laws of England and Wales, to the exclusion of its conflict of law provisions.
(j) Construction of this Termination and Transfer Agreement. Except where the
context otherwise requires, wherever used, the use of any gender shall be
applicable to all genders, and the word “or” is used in the inclusive sense.
When used in this Termination and Transfer Agreement, “including” means
“including without limitation”. Capitalized terms used but not explicitly
defined in this Termination and Transfer Agreement shall have the same meaning
ascribed to such terms in the Agreement. References to either Party include the
successors and permitted assigns of that Party. The headings of this Termination
and Transfer Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Termination and
Transfer Agreement or the intent of any provision contained in this Termination
and Transfer Agreement. (k) Counterparts. This Termination and Transfer
Agreement may be executed in two (2) or more counterparts, each of which shall
be an original and all of which shall constitute together the same document.
Counterparts may be signed and delivered by facsimile, or electronically in PDF
format, each of which shall be binding when sent. * * * *



--------------------------------------------------------------------------------



 
[ctiservierterminationagt019.jpg]
List of Appendices: Appendix I: Transition activities Appendix II: Evaluation of
Cost of the Transitional activities Appendix III Assets Appendix IV: Patents
Appendix V : Trademarks Appendix VI : Domain names * * * * (signature page
follows)



--------------------------------------------------------------------------------



 
[ctiservierterminationagt020.jpg]
IN WITNESS WHEREOF, the Parties have executed this Termination and Transfer
Agreement in duplicate originals by their proper officers. LES LABORATOIRES
SERVIER CTI BIOPHARMA CORP. By: /s/ Christian Bazantay By: /s/ Adam R. Craig
Name: Mr. Christian BAZANTAY Name: Adam R. Craig Title: Proxy Title: CEO,
President Date: February 25, 2019 Date: February 20, 2019 CTI LIFE SCIENCES
LIMITED By: /s/ Eric Falcand By: /s/ Bruce Seeley Name: Mr. Eric FALCAND Name:
Bruce Seeley Title: Proxy Title: Director Date: February 25, 2019 Date: February
20, 2019 INSTITUT DE RECHERCHES INTERNATIONALES SERVIER By: /s/ Claude Bertrand
Name: Dr. Claude BERTRAND Title: Chief Scientific Officer Research and
Development Date: February 25, 2019



--------------------------------------------------------------------------------



 
[ctiservierterminationagt021.jpg]
APPENDIX I: Transition Activities - Pharmacovigilance on the Licensed Product
for SERVIER Territory - CTI will handle the submission for SERVIER, and under
the guidance and support of SERVIER. Diligent efforts by CTI to support: the
submission process and any documentation required for the MA file submission,
and Q&A process with EMA - CTI will continue to manage/ pay for all the
remaining activities of PIX306 Trial, which is closing down and manage the CRO
in place.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt022.jpg]
APPENDIX II: Evaluation of the costs of the Transitional activities 22



--------------------------------------------------------------------------------



 
[ctiservierterminationagt023.jpg]
APPENDIX III: Assets “Asset” shall mean all of CTI’s or its Affiliates’ right,
title and interest in or to the following: (a) inventory, subject to SERVIER’s
limitation (to be specified in the Asset Purchase Agreement, if any), to the
extent related to, used in or held for use in the development commercialization
and manufacturing of the Licensed Product (collectively, the “Purchased
Inventory”); (b) each agreement to which CTI or its Affiliate is party and
related to, used in or held for use in the development, commercialization and
manufacturing of the Licensed Product (collectively, the “Assigned Contracts”)
and the counterparty such agreement is: 1. University of Vermont dated March
8th, 1995 2. Novartis dated January 3, 2014, in part, limited to the part of the
agreement Pixuvri related 3. Baxter [assignment requires Baxter’s consent to be
obtained by CTI before closing] 4. Nerpharma [assignment requires Nerpharma’s
consent to be obtained by CTI before closing] Including any supply,
manufacturing contract that is material and specific to Licensed Product and the
MA Holder License for the Licensed Product in Israel. Parties agree that
assignment of the Novartis and University of Vermont agreements include the
novation of all related royalty obligations by SERVIER. Such obligations shall
not, in aggregate, be over 4.5% of the Net Sales for aggregate annual sales less
or equal to USD200M. As to the University of Vermont’s agreement CTI declares
that 1st commercialization of the licensed product per country are as follows: 
1Q 2013: Germany, Austria, Sweden and United Kingdom;  2Q 2013: Denmark;  3Q
2013: Finland;  1Q2014: Israel; and  2Q 2014: Turkey. 23



--------------------------------------------------------------------------------



 
[ctiservierterminationagt024.jpg]
(c) all Intellectual Property owned by CTI and related to, used in, or held for
use development, commercialization or manufacturing of the Licensed Product,
(collectively, the “Assigned Intellectual Property”) and including  Patents (as
defined under Appendix IV)  Domain names (Appendix V)  Trademarks (Appendix
VI)  manufacturing-related information including know how (d) all files,
correspondence, and documentation related to the filing, prosecution, or
maintenance of the Assigned Intellectual Property, and any other notices,
communications or other correspondence between CTI and any Governmental
Authority, relating to the Licensed Product; (e) all transferable Regulatory
Materials (other than Product Registrations) that are related to, used in or
held for use for the development, commercialization or manufacturing of the
Licensed Product; (f) all transferable Regulatory Approvals that are (i) related
to, used in or held for use in the development, commercialization or
manufacturing of the Licensed Product (collectively, the “Transferred Product
Registrations”); (g) copies of (i) all Data and files (including material
correspondence or notes to file associated with such Data and files) related to
any Transferred Product Registrations, (ii) completed clinical and nonclinical
reports and statistical database (together with clinical data sets associated
with such reports) with respect to the Licensed Product, (iii) copies of the
approved label components with respect to a Licensed Product and related
correspondence with Governmental Authorities, (iv) all labeling decision
documents with respect to the Licensed Product and related correspondence with
Governmental Authorities, (v) the safety database for the Licensed Product, (vi)
all reports and clinical data pertaining to any adverse experience and other
data, information and materials relating to adverse experiences with respect to
the Licensed Product including but not limited to  Full Data from PIX 301, Pix
306, AZA-I-01, AZA-I-02, AZA-I- 03, AZA-I-04, AZA-I-05, AZA-I-06, AZA-I-07, PIX
109, AZA-II-01, AZA-II- 02, PIX 203, AZA-III-02, PIX real observational study,
and PVG studies  Licensed Product Files (CMA, NDA, Study Master File) (h) all
promotional material that is related to, used in or held for use for the
Licensed Product; (i) existing packaged drug product (j) remaining drug
substance shall be provided to SERVIER, for use by SERVIER in the further
production of clinical trial material/ commercial units.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt025.jpg]
(k) all other assets, properties and rights of a type not expressly covered in
this Appendix III that are related to, used in or held for the development,
commercialization or manufacturing of the Licensed Product. For clarity, Assets
excludes all subject matter, including Intellectual Property that comprises or
relates to any compound, product or technology other than the Licensed Compound
or Licensed Product.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt026.jpg]
APPENDIX IV: Patents 26



--------------------------------------------------------------------------------



 
[ctiservierterminationagt027.jpg]
APPENDIX V: Trademarks List of trademarks to be assigned to SERVIER in case of
Option I or Option II (ii): TRADEMAR OWNER INTERNATIONA COUNTR APPLICATION K L
CLASS - Y / N° / GOODS AND STATUS / REGISTRATIO SERVICES KEY N N° DATES PIXUVRI
CTI Biopharma Class 05 Norway Registration Corp. Pharmaceutical Registered
number : 254686 preparations for the Filed : 29 Application treatment of october
number : immunological and 2009 200911139 inflammatory Registered : diseases and
for use 5 march in chemotherapy, 2010 pharmaceutical preparations used to treat
cancer. CTI Biopharma Norway Registration Corp. Class 05 Registered number :
271275 Pharmaceutical Filed : 22 compositions for the january Application
treatment of 2013 number : immunological and Registered : 201301132 inflammatory
24 june diseases, for use in 2013 chemotherapy treatment, pharmaceutical
compositions used for cancer treatment, all the aforesaid goods containing
Pixantrone. PIXUVRI CTI Biopharma Class 05 European Registration Corp.
Pharmaceutical Union number : preparations and Registered 008646275 products;
Filed 28 pharmaceutical october Applicaiton preparations for the 2009 number :
treatment of Registered : 008646275 immunological and 18 june inflammatory 2010
27



--------------------------------------------------------------------------------



 
[ctiservierterminationagt028.jpg]
diseases and for use in chemotherapy treatment; pharmaceutical preparations used
for the treatment of cancer. Class 42 Scientific and medical research; research,
development and scientific, medical and pharmaceutical testing; providing
information and consulting services in the field of research, development and
scientific, medical and pharmaceutical testing. Class 44 Medical services;
medical, health and pharmaceutical consultation services. CTI Biopharma Class 05
European Registration Corp. Pharmaceutical Union number : preparations for the
Registered 011236833 treatment of Filed : 3 immunological and octobre
Application inflammatory 2012 number : diseases and for use Registered :
011236833 in chemotherapy 8 mai 2013 treatment; pharmaceutical preparations used
for the treatment of cancer. Class 42 Scientific and medical research; research,



--------------------------------------------------------------------------------



 
[ctiservierterminationagt029.jpg]
development and scientific testing; providing information and consulting
services in the field of research, development and scientific testing. Class 44
Medical services; medical, health and pharmaceutical consultation services;
medical and pharmaceutical testing; providing information and consulting
services in the field of medical and pharmaceutical testing. CTI Biopharma Class
05 U.S. Serial Number : Corp. pharmaceutical Allowed - 87323749 preparations for
the Intent to treatment of Use 2nd immunological, Extension inflammatory of Time
diseases and Granted 5 oncological june 2018 disorders Filed : 3 february 2017
PIXUVRI CTI Biopharma U.S. Serial Number : Corp. Class 05 Allowed - 87323759
pharmaceutical Intent to preparations for the Use 2nd treatment of Extension
immunological, of Time inflammatory Granted 5 diseases and june 2018 oncological
Filed : 3 disorders february 2017



--------------------------------------------------------------------------------



 
[ctiservierterminationagt030.jpg]
CTI Biopharma Class 05 U.S. Serial Number : Corp. pharmaceutical Allowed -
87261930 preparations for the Intent to treatment of Use 2nd immunological and
Extension inflammatory of Time diseases and for use Granted 5 in chemotherapy
june 2018 treatment Filed : 8 december 2016 PIXUVRI CTI Biopharma Israël
Application Corp. Class 05 Registered number : 224410 Pharmaceutical Filed : 28
preparations for the october treatment of 2009 immunological and Registered :
inflammatory 10 january diseases and for use 2011 in chemotherapy treatment;
pharmaceutical preparations used for the treatment of cancer; all included in
class 5. CTI Biopharma Class 05 Israël Application Corp. Pharmaceutical
Registered number : 252804 preparations for the Filed : 23 treatment of january
immunological and 2013 inflammatory Registered : diseases and for use 6 october
in chemotherapy 2014 treatment; pharmaceutical preparations used for the
treatment of cancer; all included in class 5 PIXUVRI Colombia Registration Class
05 Registered - number : 403937 pharmaceutical Change of preparations for the
ownership Application treatment of filed number : immunological and Filed : 28
09121635



--------------------------------------------------------------------------------



 
[ctiservierterminationagt031.jpg]
inflammatory october diseases and for use 2009 in the treatment of Registered :
chemotherapy; 13 july pharmaceutical 2010 preparations used for the treatment of
cancer. PIXUVRI CELL Paraguay Registration THERAPEUTICS Class 05 Registered -
number : 337976 , INC. Pharmaceutical Change of products, ownership Application
pharmaceutical filed number : 939563 products used for the Filed : 29 treatment
of cancer. october 2009 Registered : 24 september 2010 PIXUVRI CELL Class 05
Peru Registration THERAPEUTICS Pharmaceutical Registered - number : , INC.
preparations for the Change of P00163579 treatment of ownership CTI
immunological and filed Application BIOPHARMA inflammatory Filed : 29 number :
2009- CORP. diseases and for use october 403793 in the treatment of 2009
chemotherapy; Registered : Pharmaceutical 27 april preparations used for 2010
the treatment of cancer. PIXUVRI CELL Class 05 Venezuela Registration
THERAPEUTICS pharmaceutical Registered - number : P307185 , INC. preparations
for the Change of treatment of ownership Application immunological and filed
number : 2009- inflammatory Filed : 30 018153 diseases and for use october in
chemotherapy 2009 treatments, Registered : pharmaceutical 26 january
preparations used for 2011 the treatment of cancer.



--------------------------------------------------------------------------------



 
[ctiservierterminationagt032.jpg]
PIXUVRI Class 05 Bolivia Registration CTI pharmaceutical Registered - number :
128296 BIOPHARMA preparations; Change of CORP. Pharmaceutical ownership
Application preparations used for filed number : the treatment of Filed : 28
4372/2009 cancer, in class 5 of october the international 2009 classification.
Registered : 16 june 2011



--------------------------------------------------------------------------------



 
[ctiservierterminationagt033.jpg]
Appendix VI: Domain names Domain names to transfer to SERVIER in case
Information required for transfer purpose in of Option 1 case of Option I -
Authorisation code of each domain name pixantrone.co.uk and zone files, if
existing; - Check by CTI they have access to the registrant email address listed
on each pixantrone.info domain name, in order to approve transfer request once
sent by Servier Contact within pixantrone.net - CTI in charge of domain names
transfers is Tom Blackwell pixantrone.org tblackwell@ctibiopharma.com (206)
272-4625 - Contact within Servier for domain name is pixantrone.us Elodie
Billaudeau (elodie.billaudeau@servier.com and pixuvri.com
mail.domaines@servier.com)



--------------------------------------------------------------------------------



 